138 Nev., Advance Opinion SD
                         IN THE COURT OF APPEALS OF THE STATE OF NEVADA


                    YA-LING HUNG AND WEI-HSIANG                          No. 83197-COA
                    HUNG, EACH INDIVIDUALLY, AS
                    SURVIVING HEIRS, AND AS CO-
                    ADMINISTRATORS OF THE ESTATE
                   •OF TUNG-TSUNG HUNG AND PI-LING
                    LEE HUNG,
                                                                            FllL
                    Appellants,
                    vs.
                    GENTING BERHAD; GENTING U.S.
                    INTERACTIVE GAMING, INC.;
                    GENTING NEVADA INTERACTIVE
                    GAMING, LLC; AND RESORTS WORLD
                    LAS VEGAS LLC,
                    Respondents.



                              Appeal from a district court order dismissing an amended
                   complaint and denying a motion to amend in a tort action. Eighth Judicial
                   District Court, Clark County; Nancy L. Allf, Judge.
                              Affirrned.



                   Law Offices of Kevin R. Hansen and Kevin R. Hansen and Amanda A.
                   Harmon, Las Vegas,
                   for Appellants.

                   Greenberg Traurig, LLP, and Mark E. Ferrario,              Christopher R.
                   Miltenberger, and Elliot T. Anderson, Las Vegas,
                   for Respondents.




                   BEFORE THE COURT OF APPEALS, GIBBONS, C.J., TAO and BULLA,
                   JJ.

COURT OF APPEALS
      OF
    NEVADA

                                                                              zi • 1074.'3
                                                     OPINION

                   By the Court, TAO, J.:
                                The purpose of an appeal is to remedy an error, whether
                   procedural or substantive, made during the proceedings in the district
                   court. And appellate procedure is clear on the proper way to raise and brief
                   those errors to the reviewing court. Somewhat less clear, however, is how
                   this court will treat an appeal when the appellant only properly challenges
                   a district court's order on a singular issue, even though the outcome of that
                   order rests on multiple alternative grounds. For that narrow reason alone,
                   we take this opportunity to clarify that when a district court provides
                   alternative bases to support its ultimate ruling, and an appellant fails to
                   challenge the validity of each alternative basis on appeal, this court will
                   generally deem that failure a waiver of each such challenge and thus affirm
                   the district court's judgment.
                                The district court dismissed the operative complaint in the
                   proceedings below on several alternative grounds and denied the
                   appellants' motion to amend. But in their opening brief on appeal, the
                   appellants failed to challenge each of the alternative grounds for dismissal,
                   instead attempting to raise such arguments for the first time in their reply
                   brief.   Consequently, we conclude that the appellants waived each such
                   challenge, thereby foreclosing their appeal as it concerns the district court's
                   dismissal ruling. We further conclude that the district court did not abuse
                   its discretion in denying the motion to amend. Accordingly, we affirm.
                                     FACTS AND PROCEDURAL II1STORY
                                In 2017, an armed assailant walked into Resorts World Manila
                   and set fire to furniture in the casino. Patrons of the hotel and casino ran
                   for safety. Two of those patrons, Tung-Tsung Hung and Pi-Ling Lee Hung,

COURT OF APPEALS
        OF
     NEVADA

                                                         2
(0) /9471)
                   sought refuge in their hotel room closet. While hiding in the closet, Tung-
                   Tsung Hung and Pi-Ling Lee Hung became trapped and died due to smoke
                   inhalation.
                                 Almost two years later, acting individually and in their capacity
                   as co-administrators of their parents' estate, Ya-Ling Hung and Wei Hsiang
                   Hung filed a two-count complaint in Clark County, Nevada, alleging
                   wrongful death and negligence, against Genting Berhad; Genting U.S.
                   Interactive Gaming, Inc.; Genting Nevada Interactive Gaming, LLC;
                   Genting Intellectual Property Pte. Ltd.; Resorts World Inc. Pte. Ltd.;
                   Resorts World Las Vegas LLC; Resorts World Manila; and Kok Thay Lim.
                   Shortly thereafter, the Hungs filed an amended complaint, which
                   ultimately did not change the identity of the named defendants.
                                 Within a month of filing the amended complaint, the Hungs
                   successfully served three of the defendants: Genting Nevada, Genting U.S.,
                   and Resorts World Las Vegas.         The district court then approved two
                   requests to extend the time to serve the remaining defendants: Genting
                   Berhad, Genting Intellectual Property, Resorts World Inc., Resorts World
                   Manila, and Kok Thay Lim. These defendants, however, were never served.
                                 Together, Genting Nevada, Genting U.S., and Resorts World
                   Las Vegas, along with Genting Berhad, moved to dismiss the amended
                   complaint, arguing that (1) under NRCP 12(b)(2), the district court could
                   not exercise general or specific personal jurisdiction over the Genting
                   defendants; (2) under NRCP 12(b)(5), the amended complaint did not state
                   a claim upon which relief could be granted against Resorts World Las Vegas;
                   (3) under NRCP 12(b)(6), because of the Hungs' failure to serve Resorts
                   World Manila and others, the amended complaint failed to join necessary



COURT OF APPEALS
         OF
      NEVADA
                                                          3
(0) t 94711
                   and indispensable parties; and (4) the complaint should be dismissed under
                   the doctrine of forurn non conveniens.
                                In opposing the motion to dismiss, the Hungs' only substantive
                   argument was that the district court could exercise general personal
                   jurisdiction over all the defendants listed in the amended complaint,
                   whether served or unserved, because "Resorts World Las Vegas and Resorts
                   World Manila are [ ] for all intents and purposes, one and the same, owned
                   by the Genting entities." To remedy any other deficiency in the amended
                   complaint, the Hungs moved to amend and submitted a proposed second
                   amended complaint, which they stated would "narrow[ ] down the proposed
                   parties and dismiss[ ] certain parties who . . . are not known to be directly
                   involved."   After holding a hearing on the motions, the district court
                   dismissed the amended complaint under NRCP 12(b)(2), 12(b)(5), 12(b)(6),
                   and the doctrine of forurn non conveniens and denied the Hungs' motion to
                   amend.
                                The Hungs now appeal, arguing that reversal is warranted
                   because the district court erred in determining that it could not exercise
                   personal jurisdiction and abused its discretion in denying their motion to
                   amend. But because the Hungs' appeal of the dismissal of the amended
                   complaint suffers from a fatal procedural flaw, and because the district
                   court was within its discretion in denying the motion to amend, we disagree.
                   Therefore, we affirm the district court.
                                                    ANALYSIS
                   An appellant rnust challenge each of the alternative grounds supporting the
                   district court's ultimate ruling in his or her opening brief
                                It is well established in Nevada that "[a] point not urged in the
                   trial court, unless it goes to the jurisdiction of that court, is deemed to have
                   been waived and will not be considered on appeal." Old Aztec Mine, Inc. v.
COURT OF APPEALS
         OF
      NEVADA

                                                          4
(0) 194713
                   Brown, 97 Nev. 49, 52, 623 P.2d 981, 983 (1981).            It is equally well

                   established that an appellant's failure to timely raise an issue in its briefing
                   on appeal, even if it raised the issue before the district court, generally
                   results in a waiver of that issue. See Kahn v. Morse & Mowbray, 121 Nev.
                   464, 480 n.24, 117 P.3d 227, 238 n.24 (2005) (explaining that. issues that are
                   not properly raised on appeal may be deemed waived); see also NRAP 28(a)
                   (setting forth the required contents of an appellant's opening brief); NRAP
                   28(c) (setting forth the required contents of an appellant's reply brief).
                               A natural result of these fundamental waiver principles is that,
                   when a district court provides independent alternative grounds in support
                   of a decision later challenged on appeal, the appellant generally must
                   successfully challenge all of those grounds in its appellate briefing to obtain
                   a reversal.' See State u. Willis, 358 P.3d 107, 121 (Kan. Ct. App. 2015)
                   ("When a district court provides alternative bases to support its ultimate

                   ruling on an issue and an appellant fails to challenge the validity of each
                   alternative basis on appeal, an appellate court may decline to address the
                   appellant's challenge to the district court's ultimate ruling."); 5 Arn. Jur. 2d
                   Appellate Review § 718 (2022 update) ("[W]here a separate and independent
                   ground from the one appealed supports the judgment made below, and is
                   not challenged on appeal, the appellate court must affirm."). And when
                   appellants fail to challenge the alternative grounds in their opening brief,


                          'Many other appellate courts have reached the same conclusion. See,
                   e.g., Hillis v. Heineman, 626 F.3d 1014, 1019 n.1 (9th Cir. 20:10); Utah ex
                   rel. Div. of Forestry, Fire & State Lands v. United States, 528 F.3d 712, 724
                   (10th Cir. 2008); Kellis v. Estate of Schnatz, 983 So. 2d 408, 413 (Ala. Civ.
                   App. 2007); Navajo Nation. v. MacDonald, 885 P.2d 1104, 1112-13 (Ariz. Ct.
                   App. 1994); Foxley v. Foxley, 939 P.2d 455, 459 (Colo. App. 1996); AED, Inc.
                   v. KDC Invs., LLC, 307 P.3d 176, 181 (Idaho 2013); Salt Lake County v.
                   Butler, Crockett & Walsh Dev. Corp., 297 P.3d 38, 44 (Utah Ct. App. 2013).
COURT OF APPEALS
         OF
      NEVADA
                                                          5
10) I 947E3
                   even if they later do so in the reply brief, the failure to raise those issues in
                   the opening brief results in waiver.2 See Sapuppo v. Allstate Floridian Ins.
                   Co., 739 F.3d 678, 682-83 (11th Cir. 2014) (concluding the appellants had
                   waived any challenge to the district court's alternative rulings, even though
                   they presented arguments concerning those rulings in their reply brief,
                   because "[t]hose arguments c[a]me too late").
                               In this case, the district court's order of dismissal rested on four
                   independent alternative grounds: NRCP 12(b)(2), NRCP 12(b)(5), NRCP
                   12(b)(6), and the doctrine of forum non conveniens. But the Hungs' opening
                   brief challenged only the district court's determination regarding personal
                   jurisdiction. Under these circumstances, the failure to properly challenge
                   each of the district court's independent alternative grounds leaves them
                   unchallenged and therefore intact, which results in a waiver of any
                   assignment of error as to any of the independent alternative grounds.3 And



                         2 This is also in harmony with the general rule that arguments raised
                   for the first time in an appellant's reply brief are deemed waived. See, e.g.,
                   NRAP 28(c); Khoury v. Seastrand, 132 Nev. 520, 530 n.2, 377 P.3d 81, 88
                   n.2 (2016) (citing NRAP 28(c) and concluding that an issue raised for the
                   first time in an appellant's reply brief was waived); Francis v. Wynn Las
                   Vegas, LLC, 127 Nev. 657, 671 n.7, 262 P.3d 705, 715 n.7 (2011) (declining
                   to consider an argument that the appellant "raised . . . for the first time in
                   his reply brief, thereby depriving [the respondent] of a fair opportunity to
                   respond"); Powell v. Liberty Mut. Fire Ins. Co., 127 Nev. 156, 161 n.3, 252
                   P.3d 668, 672 n.3 (2011) ("Issues not raised in an appellant's opening brief
                   are deemed waived."); Bongiovi v. Sullivan, 122 Nev. 556, 570 n.5, 138 P.3d
                   433, 444 n.5 (2006) (declining to consider an argument that the appellant
                   first raised in his reply brief, explaining that "reply briefs are limited to
                   answering any matter set forth in the opposing brief').

                         3For example, the district court's application of the doctrine of forum
                   non conveniens—which appellants did not properly challenge and which we
                   therefore assume to be correct—is legally sufficient to sustain the dismissal
COURT OF APPEALS
           OF
        NEVADA
                                                          6
(0)   19,1711


                                                                         AMMO
                   the Hungs have not demonstrated otherwise.4 This logically forecloses their
                   appeal as it concerns the district court's dismissal of the amended
                   complaint.
                                Indeed, from a practical point of view, for us to reverse the
                   district court's dismissal ruling, we would have to, first, raise challenges on
                   the Hungs' behalf regarding NRCP 12(b)(5), NRCP 12(b)(6), and forum non
                   conueniens; second, conceive of reasons to find fault with the district court's
                   resolution of those issues; and then, third, use those reasons to reverse the
                   district court's order.   As another court persuasively reasoned in an

                   analogous situation, "[s]uffice it to say, such an exercise of sua sponte
                   judicial power would impermissibly place us in the role of advocate--far
                   outside the boundaries of our traditional adjudicative duties." Johnson v.
                   Commonwealth, 609 S.E.2d 58, 59-60 (Va. Ct. App. 2005); see Senjab v.
                   Alhulaibi, 137 Nev., Adv. Op. 64, 497 P.3d 618, 619 (2021) ("We will not
                   supply an argument on a party's behalf but review only the issues the
                   parties present"); see also Carducci v. Regan, 714 F.2d 171, 177 (D.C. Cir.



                   as to all defendants. See Provincial Gov't of Marinduque v. Placer Dome,
                   Inc., 131 Nev. 296, 303, 350 P.3d 392, 397 (2015) (providing that a court
                   may properly dismiss an action for forum non conveniens without deciding
                   the issue of personal jurisdiction). We further point out that dismissal is
                   proper under NRCP 12(b)(5) and NRCP 12(b)(6), assuming, as we must in
                   the absence of a proper challenge by appellants, that the district court
                   correctly applied those rules. See, e.g., Sanchez v. Wal-Mart Stores, Inc.,
                   125 Nev. 818, 823, 221 P.3d 1276, 1280 (2009) (stating the standard for
                   dismissal under NRCP 12(b)(5)); Olsen Family Tr. v. Eighth Judicial Dist.
                   Court, 110 Nev. 548, 553-54, 874 P.2d 778, 781-82 (1994) (explaining that
                   failure to join a necessary and indispensable party to a case is fatal to the
                   district court's ability to enter a judgment).

                            fact, in their reply, the Hungs did not even attempt to dispute the
                         4 In
                   extensive arguments made in the answering brief regarding waiver.
COURT OF APPEALS
        OF
     NEVADA

                                                         7
(O{ 194711
                   1983) ("The premise of our adversarial system is that appellate courts do
                   not sit as self-directed boards of legal inquiry and research, but essentially
                   as arbiters of legal questions presented and argued by the parties before
                   them."). So applying this principle, because the Hungs did not challenge
                   each and every one of the district court's independent alternative grounds
                   for dismissal of the complaint, we summarily affirm based on the
                   unchallenged grounds.
                   The district court did not abuSe its discretion in denying the motion to amend
                                NRCP 15(a)(2) states that after a party has amended its
                   pleading once as a matter of course, "[the] party may amend its pleading
                   only with the opposing party's written consent or the court's leave."
                   Although "[t]he court should freely give leave when justice so requires," id.,
                   it need not do so if the amendment would be futile. See Allum v. Valley
                   Bank of Nev., 109 Nev. 280, 287, 849 P.2d 297, 302 (1993). On appeal, this
                   court reviews the denial of leave to amend a pleading for an abuse of
                   discretion. Connell v. Carl's Air Conditioning, 97 Nev. 436, 439, 634 P.2d
                   673, 675 (1981).
                                The Hungs' proposed second amended complaint contains no
                   new factual allegations that remedy the deficiencies the district court found
                   in the first amended complaint. Mainly, they did not plead the necessary
                   elements of an alter-ego theory to impute Resorts World Manila's alleged
                   wrongdoing onto Resorts World Las Vegas or any of the Genting defendants.
                   See Lorenz v. Beltio, Ltd., 114 Nev. 795, 807, 963 P.2d 488, 496 (1998)
                   (explaining that to state a claim for alter-ego liability in Nevada, a plaintiff
                   must allege that: "(1) [t]he corporation [is] i.nfluenced and governed by the
                   person asserted to be its alter ego[;] (2) [t]here [is] such unity of interest and
                   ownership that one is inseparable from the other; and (3) [t]he facts [are]
                   such that adherence to the fiction of separate entity would, under the
COURT OF APPEALS
         OF
      NEVADA
                                                           8
10) 19471i
                   circumstances, sanction a fraud or promote injustice" (third alteration in
                   original)). Thus, because the Hungs' proposed amendment would have been
                   futile, the district court did not abuse its discretion in denying their motion
                   for leave to amend.
                                                    CONCLUSION
                                We clarify the basic appellate principle that when a district
                   court provides independent alternative grounds to support its ultimate
                   ruling on an issue, an appellant must properly challenge all those
                   independent alternative grounds. Otherwise, affirmance is warranted on
                   the unchallenged grounds. Accordingly, we affirm the district court's order
                   dismissing the amended complaint and denying the motion to amend.



                                                               1
                                                         Tao


                   We concur:




                                                ,   J.
                   Bulla




COURT OF APPEALS
         OF
      NEVADA

                                                          9
(0) 19471i